Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered October 29, 2004, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record shows that he knowingly and voluntarily pleaded guilty to the crime of manslaughter in the second degree (see People v Lopez, 71 NY2d 662, 666-668 [1988]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.